PER CURIAM.
The appellant was convicted of two independent crimes and filed separate motions under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, to vacate the separate judgments of conviction and sentences imposed thereon. Appellant sued out a single appeal to review the orders of denial in both cases. This procedure was irregular but the court, mindful of the fact that the *772appeal was sued out in proper person and in an abundance of caution, treated the same as independent appeals and consolidated the causes for the purposes of the appeal, which is the posture of the pleadings of appellant.
The appeal having been perfected and the court having carefully reviewed the record and finding no error, the orders appealed, which were entered in cases Nos. 1371 and 1373, according to the serial numbers of the trial court, entered on April 26, 1963, and July 1, 1963, respectively, are severally
Affirmed.
STURGIS, C. J, and WIGGINTON and CARROLL, DONALD K., JJ., concur.